DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,971,534 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an image sensor comprising:
a photodetector disposed in a semiconductor substrate, wherein the photodetector comprises a first doped region in the semiconductor substrate;
a filler material disposed over a back-side of the semiconductor substrate, wherein a first portion of the filler material extends into the semiconductor substrate to define a first back-side trench isolation (BDTD) structure, a second portion of the filler material extends into the semiconductor substrate to define a second BDTI structure, and a third portion of the filler material extends from the first portion of the filler material to the second portion of the filler material, and wherein the first BDTI structure and the second BDTI structure are disposed on opposite sides of the first doped region;
an epitaxial structure lining the filler material and the semiconductor substrate, wherein the epitaxial structure is a semiconductor material, and wherein the filler material contacts the epitaxial structure; and
a second doped region disposed in the semiconductor substrate and between the epitaxial structure and the first doped region, wherein the second doped region has an opposite doping type as the first doped region.

Claim 9 recites an image sensor comprising:
a first photodetector disposed in a semiconductor substrate, wherein the first photodetector comprises a first doped region having a first doping type;
a second photodetector disposed in the semiconductor substrate, wherein the second photodetector comprises a second doped region having the first doping type;
a back-side trench isolation (BDTJ) structure disposed in the semiconductor substrate and between the first doped region and the second doped region, wherein the BDTI structure is defined by a portion of a filler material that extends into the semiconductor substrate from a back-side of the semiconductor substrate;
an epitaxial structure lining the BDTI structure and the semiconductor substrate, wherein the epitaxial structure is a semiconductor material, wherein the portion of the filler material contacts the epitaxial structure, wherein the epitaxial structure has a first sidewall and a second sidewall that face one another, and wherein the portion of the filler material extends continuously from the first sidewall of the epitaxial structure to the second sidewall of the epitaxial structure; and
a third doped region disposed in the semiconductor substrate and extending along the epitaxial structure, wherein the third doped region has a second doping type opposite the first doping type.

Claim 18 recites an image sensor comprising:
a first photodetector disposed in a semiconductor substrate, wherein the first photodetector comprises a first doped region having a first doping type;
a second photodetector disposed in the semiconductor substrate, wherein the second photodetector comprises a second doped region having the first doping type;
a back-side trench isolation (BDTJ) structure disposed in the semiconductor substrate and between the first doped region and the second doped region, wherein the BDTI structure extends into the semiconductor substrate from a back-side of the semiconductor substrate;
an epitaxial structure lining the BDTI structure, wherein the epitaxial structure separates the BDTI structure from the semiconductor substrate;
a third doped region disposed in the semiconductor substrate, wherein the third doped region has a second doping type opposite the first doping type, and wherein the third doped region is disposed between the BDTI structure and the first doped region and between the BDTI and the second doped region; and
a well region disposed in the semiconductor substrate and extending into the semiconductor substrate from a front-side of the semiconductor substrate opposite the back-side of the semiconductor substrate, and wherein the first doped region extends into the well region from the back-side of the semiconductor substrate.

Previous rejections were in view of US Patent No. 10,971,534. Applicant’s terminal disclaimer, approved on 06/29/2022, makes those rejections moot. 

US PG Pub 2015/0091121 (“Manda”), US Patent No. 9,659,989 (“Ai”), US PG Pub 2017/0133414 (“Chiang”), US PG Pub 2017/0062496 (“Lai”) and US PG Pub 2016/0204143 (“Lee”) are cited as being examples of relevant references in the art. Manda, for example, discloses an image sensor having back-side trench isolation structures, along with first, second and third doping regions similar to that of Applicant but does not disclose “a well region disposed in the semiconductor substrate and extending into the semiconductor substrate from a front-side of the semiconductor substrate opposite the back-side of the semiconductor substrate, and wherein the first doped region extends into the well region from the back-side of the semiconductor substrate”. Similarly, while elements of Applicant’s inventions are disclosed in the references of record, the references do not discloses, or suggest, all limitations claimed by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be obvious or anticipated. Claims 2-8, 10-17, 19 and 20 depend on one of Claims 1,9 or 18 and are allowable for at least the reasons above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818